PER CURIAM.
The record on appeal in this case was filed November 17, 1921. Since that time appel*587lant lias done nothing by way of brief, or otherwise, to inform the court of any error whatever committed in the course of his trial. We have gone into the record only far enough to satisfy us that no fundamental error was committed. The information states the offense of arson, and the evidence in support of the charge was ample, if believed by the jury. The jury was properly informed as to the law applicable to the facts.
The judgment is affirmed.